

	

		II

		109th CONGRESS

		1st Session

		S. 201

		IN THE SENATE OF THE UNITED STATES

		

			January 31, 2005

			Mr. Stevens introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Katarina Galovic

		  Gnall.

	

	

		1.Permanent

			 residenceNotwithstanding any

			 other provision of law, for purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et

			 seq.), Katarina Galovic Gnall, the daughter of former Yugoslavian diplomats,

			 shall be held and considered to have been lawfully admitted to the United

			 States for permanent residence as of the date of the enactment of this Act upon

			 payment of the required visa fee.

		2.Reduction of

			 number of available visasUpon

			 the granting of permanent residence to Katarina Galovic Gnall as provided in

			 this Act, the Secretary of State shall instruct the proper officer to reduce by

			 1 during the current fiscal year the total number of immigrant visas available

			 to natives of the country of the alien’s birth under

			 section

			 203(a) of the Immigration and

			 Nationality Act (8 U.S.C. 1153(a)).

		

